United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.Z., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-274
Issued: March 16, 2015

Case Submitted on the Record

ORDER OF ERRATUM
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

The Board issued a decision in the above-entitled matter on November 10, 2014. By that
decision, the Board set aside the September 9, 2013 decision of the Office of Workers’
Compensation Programs (OWCP) and remanded the case, in accordance with the Board’s
holding in Linda Johnson, 45 ECAB 439 (1994), for consideration of the evidence OWCP
received on the date it issued its final decision. The Clerk of the Board, however, inadvertently
mailed the Board’s November 10, 2014 decision to an incorrect address.
Board regulations provide that it will send its decisions and orders to appellant at the time
of issuance.1 In Bertha Keeble,2 the Board, citing Ralph W. Moody,3 noted that a decision of the
Board is issued when it is filed and mailed, and that the presumption will be that this was
accomplished on the date the decision is dated.4 The Board found in Keeble that, as the decision

1

20 C.F.R. § 501.6(f).

2

45 ECAB 355 (1994).

3

44 ECAB 375 (1993).

4

See also B.B., Docket No. 14-799 (issued September 12, 2014).

in that case was mailed to an incorrect address, the decision was not properly issued.
Consequently, the Board ordered that the decision be correctly issued.
Similarly, as the Board in the instant case mailed its November 10, 2014 decision to an
incorrect address, the Board concludes that such decision was not properly issued and must be
correctly issued in accordance with the Board’s regulations.
IT IS HEREBY ORDERED THAT the Board’s November 10, 2014 decision is
reissued.5
Issued: March 16, 2015
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

Michael E. Groom, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective December 27, 2014.

2

